Title: General Orders, 8 August 1777
From: Washington, George
To: 



Head-Quarters, Roxboro’—August 8th 1777.
Germantown.Roxboro’Hill.


The morning being foggy and dewy, the Brigadiers will postpone parading their brigades ’till six o’clock and longer if necessary, ’till the fog and dew are chiefly dissipated.
At two o’clock P.M. the army is to march to a new encampment, about  miles from hence, on the way to Coryell’s ferry, at the ground appointed by the Quarter Master General.
Col. Moylan will leave proper detachments of horse, as has already been proposed to him, to search all houses in the neighbourhood of the late encampment, and on the roads towards Philadelphia, for all straggling soldiers, whom they will secure—And to morrow morning he will move forwards, to join the main army, previously making application to the Quarter Master General and Commissary General of forage, for direction as to the ground, that such a post may be taken, as shall be most convenient for the army, and getting a supply of forage.
